     Case 3:19-cv-00299-JAG Document 51 Filed 06/03/19 Page 1 of 2 PageID# 529



                            IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF VIRGINIA

                                         Richmond Division

Emily Dietrick, et al.,

                          Plaintiffs,



v.                                             Civil Action No. 3:19CV299



Apex Systems, LLC,

                          Defendant.

                                  INITIAL SCHEDULING ORDER

         An initial pretrial conference in this case will be set for 2:00 p.m. on June 18, 2019, to be

held in court following the motion hearing set for this date.   Counsel for each party, or, if a party

is not represented by counsel, the unrepresented party, shall appear. It is necessary for only one

attorney for represented parties to attend the initial pretrial conference, provided that the attorney

in attendance is authorized to set the matter for trial on a date certain. PLEASE NOTE: Due to

the Personal Electronics Device Policy of the Court, counsel* attending in person must bring

a copy of this order and present it to the Court Security Officer to serve as authorization to

bring a cellphone into the courthouse.

         Prior to the initial pretrial conference, counsel and any pro se parties shall meet, pursuant

to Rule 26(f) of the Federal Rules of Civil Procedure, to formulate a discovery plan for the case.

The Rule 26(f) meeting may occur by telephone. Counsel will orally report the results of the Rule


*Counsel of record covered under authorization: William Tucker, Benjamin Davis, III, Kelly Burgy, Laura
Windsor, Amanda Weaver, and John Cashmere. Any attorneys not listed, who wish to bring their cellphone
to the pretrial conference, must complete the attached form and e-mail it to
Wendy_Tuck@vaed.uscourts.gov.
  Case 3:19-cv-00299-JAG Document 51 Filed 06/03/19 Page 2 of 2 PageID# 530



26(f) meeting at the pretrial conference. If the parties agree on a departure from the discovery

procedures contained in the Federal Rules of Civil Procedure or the Local Rules, they shall tender

an endorsed order at the pretrial conference.

       No later than ten (10) days after the Rule 26(f) conference, the parties shall exchange initial

disclosures pursuant to Federal Rule of Civil Procedure 26(a). Absent leave of Court, the initial

disclosures must occur, regardless whether a dispositive motion is pending. Disclosures shall be

updated pursuant to Fed. R. Civ. P. 26(e). Timely updated disclosures shall include the disclosure

of documents and witnesses to be used or offered for impeachment or rebuttal.

       It is so ORDERED.



Entered: June 3, 2019

                                                      ______________/s/____________
                                                      John A. Gibney, Jr.
                                                      United States District Judge




IF THIS CASE IS SETTLED PRIOR TO THE CONFERENCE, PLEASE CALL CHAMBERS

AT (804) 916-2870. THANK YOU.




                                                 2
